Citation Nr: 0814934	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  07-00 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart condition, 
coronary artery disease (CAD).

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for a right shoulder 
disorder.

4.  Entitlement to service connection for a right hand 
disorder.

5.  Whether new and material evidence has been received to 
reopen the claim for service connection for a left arm 
condition, and if so, whether service connection is 
warranted.

6.  Whether new and material evidence has been received to 
reopen the claim for service connection for a right arm 
condition, and if so, whether service connection is 
warranted.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to August 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, denying service connection for a 
heart condition, coronary artery disease; and a December 2005 
rating determination denying the other claims.  A hearing was 
held before the undersigned Veterans Law Judge at the RO in 
August 2007.  

The issues of service connection for right hand disorder, 
right arm condition, and left arm condition are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

The Board finds the veteran's May 2005 correspondence to be a 
notice of disagreement with the RO's August 2004 denial of 
service connection for heart condition/coronary artery 
disease, and is reviewing the claim de novo.

FINDINGS OF FACT

1.  A heart condition, coronary artery disease, was not 
manifest in service and is unrelated to service.  

2.  A left shoulder disorder was not manifest in service and 
is unrelated to service.  

3.  A right shoulder disorder was not manifest in service and 
is unrelated to service.  

6.  The RO denied service connection for a right arm disorder 
and a left arm disorder in November 2002.  The veteran did 
not appeal.  

7.  Since that decision, evidence relating to an 
unestablished fact necessary to substantiate the claims and 
raising a reasonable possibility of substantiating the claims 
has been received.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart 
condition, coronary artery disease, are not met.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  The criteria for service connection for left shoulder 
condition are not met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

3.  The criteria for service connection for right shoulder 
condition are not met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

4.  The November 2002 RO decision denying service connection 
for left arm pain and right arm pain is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

5.  The criteria to reopen the claim for service connection 
for a left arm condition and a right arm condition based on 
new and material evidence are met.  38 U.S.C.A § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

VA is required to notify the veteran and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the veteran is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was satisfied through June 2004 and 
May 2005 letters to the veteran that addressed all four 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letters informed the veteran of 
the evidence required to substantiate the claims and of the 
veteran's and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information, including that in his possession, to the AOJ.

The veteran was notified of effective dates for ratings and 
degrees of disability in March 2006.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Any deficiencies in VA's 
duties to notify the veteran concerning effective date or 
degree of disability for the service connection claims are 
harmless, as service connection has been denied thus 
rendering moot any issues with respect to implementing an 
award.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, private medical records, and lay 
statements.  A medical examination is not necessary for the 
heart condition claim as the evidence does not indicate that 
the claimed disability or symptoms may be associated with 
service or a service-connected disability.  The veteran has 
not reported suffering from cardiac symptomatology during 
service and continuing thereafter.  A medical examination for 
the shoulder disorder claims is not necessary, as the 
veteran's statements about suffering from shoulder symptoms 
during service and thereafter are not credible, as discussed 
below.  VA has satisfied its assistance duties.

Pertinent criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Arteriosclerosis or cardiovascular-renal disease may be 
presumed to have been incurred in service if it is manifest 
to a degree of 10 percent within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).

Heart condition, coronary artery disease

Service medical records make no reference to a heart 
condition or coronary artery disease.  On service discharge 
examination in August 1960, the veteran's heart and vascular 
system were normal.  A VA chest X-ray in June 1963 showed no 
heart abnormality.  Kenneth L. Gibbs, M.D. reported in May 
1997 that the veteran had had a myocardial infarction in 
April 1997.  Catheterization had revealed narrowing of 
arteries and stenting had been accomplished.  A July 2001 VA 
medical record and one from March 2002 from R. Hazelbaker, 
M.D. contain impressions of coronary artery disease.  

According to an October 2005 private medical record from 
Robert M. Black, M.D., the veteran has coronary disease and 
his cardiac history began in April 1997 when he underwent 
catheterization which showed coronary artery stenosis.  The 
veteran testified in August 2007 that he had had his first 
heart attack in the 1970s, though he did not provide any 
releases for VA to obtain these records.  The "duty to assist 
is not always a one-way street."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

There is no competent medical evidence of record showing that 
the veteran's current heart condition, coronary artery 
disease, was manifest in service or is related to service, or 
that it was manifest to a degree of 10 percent within one 
year of service discharge.  The veteran has not reported 
suffering from cardiac symptoms during service or of any 
continuity of symptomatology.    

While the veteran testified in August 2007 that his coronary 
artery disease is due to stress, at least presumably from 
service, he is a layperson who, as such, is unable to render 
a competent medical opinion concerning the etiology of his 
disorder.  Medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  

In light of the above, service connection is not warranted 
for heart condition, coronary artery disease.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).

Shoulder disorders

Service medical records are silent for reference to shoulder 
complaints, injuries, disease, or disorders.  This includes 
the service medical records that concern the treatment the 
veteran received when he fell from a ship ladder in 1958.  
The veteran's shoulders were normal on service discharge 
examination in August 1960, and he did not claim service 
connection for shoulder disorders when he filed his claim for 
service connection for back disorder in May 1963.  The VA 
examinations in June 1963 and June 1968 did not find any 
shoulder problems, and none were complained of.  

Left shoulder degenerative joint disease was first shown in a 
June 1992 VA medical record.  A May 2000 letter from Steven 
C. Mirabello, M.D. indicates that the veteran had had pain in 
his shoulders for years.  X-rays revealed spurring of the 
acromioclavicular joints.  Surgery performed in June 2000 
further revealed right shoulder impingement syndrome, and 
rotator cuff and biceps tendon tears.  Right shoulder pain 
was complained of to John Kagay, M.D. in September 2001.  At 
that time, the veteran stated that he had had it for 2-3 
months.  The assessment was question of bursitis versus 
strain versus nerve impingement.  In March 2002, Dr. 
Hazelbaker's impression was right shoulder impingement 
syndrome.  

In September 2005, Thomas Schwab, M.D. indicated that the 
veteran first had problems with his shoulder related to a 
service related injury in 1958.  The veteran stated to him 
that he fell off the aircraft carrier and sustained severe 
injuries to both shoulders.  He had gone on to develop 
rotator cuff arthropathies with severe limitation of use of 
both arms.  Dr. Schwab felt that the veteran's present 
disability was the direct result of that service related 
injury.  

During the veteran's hearing in August 2007, he testified 
that he had felt pains in his shoulders at the time of his 
accident when he fell off of the ladder in service, and that 
his shoulders had kept hurting ever since.  These statements 
are not credible, in light of the other evidence of record.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(holding that interest in the outcome of a proceeding may 
affect the credibility of testimony).  The service medical 
records, made contemporaneous to service and the injury in 
1958, contain no reference to any injury or complaints 
related to the veteran's shoulders.  Examination of the upper 
extremities was normal on separation examination in August 
1960.  The veteran failed to mention any shoulder injuries or 
problems on VA examinations in June 1963 and June 1968 and 
none were found.  Also, the first evidence of left and right 
shoulder problems was in 1992 and 2001 respectively, more 
than 30 and 40 years after service.  

Dr. Schwab's opinion relating the veteran's current shoulder 
disorders to service does not help establish that shoulder 
injuries occurred in service.  He was not there and 
apparently merely accepted the veteran's assertion that he 
had injured his shoulders in service.  As such, his opinion 
is not accepted.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Again, as for the veteran's assertions that he 
injured his shoulders in service and has had continuous 
symptoms since then, he is competent to indicate this.  
However, the other evidence of record to the contrary is 
deemed more probative than his current statements, as it is 
dated closer to service.

Also, since arthritis of the shoulders was not manifest 
within one year of separation from service, it may not be 
presumed to have been incurred in service.  

In light of the above, service connection is not warranted 
for a left or right shoulder disorder.  The preponderance of 
the evidence is against the claims and there is no doubt to 
be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1991).

Left and right arm conditions

The RO found in November 2002 that the veteran had complained 
of pain and cramping in his arms on VA examination in October 
2002, but that examination showed no atrophy or ulcerations, 
that sensation to touch and pinprick in the upper extremities 
appeared to be intact, and that muscle tone and power was 
normal.  There was no finger atrophy or muscle tenderness, 
and the examiner had stated that pain in the arms could not 
be related to the service-connected back condition without 
resort to speculation.  The RO denied service connection for 
pain in the left arm and pain in the right arm in November 
2002 because the evidence did not show that pain in the arms 
was related to the service-connected lumbar spine disability 
and because there was no evidence of the disability during 
military service.  The veteran did not appeal.  Thus, the 
November 2002 rating decision became final.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.

At the time of the November 2002 decision, April 1958 service 
medical records showed complaints of left elbow pain and of a 
right elbow and wrist injury.  X-rays revealed no right elbow 
abnormality.  The right wrist fracture which is now 
service-connected was noted.  No arm disorders were noted on 
service discharge examination in August 1960 and none were 
claimed in May 1963 or complained of or noted on VA 
examinations in June 1963 and June 1968.  The first 
indication of arm problems had been the veteran's August 2002 
statement that he had arm pain due to his back condition.  No 
diagnoses of arms disorders had been submitted, including in 
the October 2002 VA examination report.

The veteran applied to reopen his claim in May 2005.  Claims 
are to be reopened when new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002).  Applicable 38 
C.F.R. § 3.156 (2007) provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  

If the RO improperly reopens a claim but denies it and the 
veteran then appeals the denial to the Board, the proper 
course for the Board to take would be to hold that new and 
material evidence has not been received to reopen it.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995) (held that pursuant 
to 38 U.S.C.A. §§ 5108 and 7104(b), Board has a legal duty to 
consider the new and material issue regardless of the RO's 
actions.  If the Board adjudicates the claim on its merits 
without resolving the new and material evidence issue, its 
actions violate its statutory mandate.  Similarly, once the 
Board finds that there is no new and material evidence, it is 
bound by an express statutory mandate not to consider the 
merits of the case.  Furthermore, the appellant is not 
prejudiced by the Board's actions if the Board's 
consideration of the new and material evidence question 
involves the same matter as the RO's merits determination.)  

Evidence obtained since the November 2002 RO decision 
includes the medical records mentioned above in the shoulder 
disorder claim section, showing right and left shoulder 
disorders.  There is also a July 2001 VA medical record 
showing osteoarthritis of the hands, and an October 2005 VA 
examination report showing an impression of chronic left 
wrist sprain.  There is also October 2004 private medical 
evidence of right carpal and cubital tunnel syndrome.  Left 
carpal tunnel syndrome was also reported in October 2004.  

There is evidence showing current disorders of the arms which 
is new and material.  This was not shown at the time of the 
November 2002 decision.  Accordingly, the claims are 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

Service connection for a heart condition, coronary artery 
disease, is denied.

Service connection for a left shoulder disorder is denied.

Service connection for a right shoulder disorder is denied.

New and material evidence having been received, the claims 
for service connection for a right arm condition and a left 
arm condition are reopened.


REMAND

April 1958 service medical records indicate that the veteran 
fell from a ladder in service.  He fractured his right 
wrist's carpal scaphoid at the time and had right elbow and 
wrist pain.  Currently, right carpal and cubital tunnel 
syndromes are diagnosed as is right hand osteoarthritis.  The 
veteran also complained of left elbow pain in April 1958.  
Accordingly, an examination is necessary prior to a Board 
decision on the merits of the claims for service connection 
for right hand, right arm, and left arm conditions.  
38 C.F.R. § 3.159 (2007).  Beforehand, however, the veteran 
should be given VCAA notice concerning secondary service 
connection.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of (1) the 
information and evidence not of record 
that is necessary to substantiate a 
claim for service connection on a 
secondary basis; (2) the information 
and evidence that VA will seek to 
provide; (3) the information and 
evidence the claimant is expected to 
provide; and (4) request that he 
provide any evidence in his possession 
that pertains to his claim.  

2.  Thereafter, schedule the veteran 
for a VA orthopedic examination.  
Provide the examiner with the claims 
file.  All necessary special studies or 
tests are to be accomplished.  The 
examiner is to review the claims 
folder, including the service medical 
records, and all post-service records.  

The examiner must identify all right 
arm, left arm, and right hand disorders 
found to be present, i.e., arthritis, 
carpal tunnel syndrome, cubital tunnel 
syndrome, etc.

The examiner must express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
any current right hand, right arm, or 
left arm disorder had its onset during 
active service or is related to any in-
service disease or injury, including 
the fall from a ladder in April 1958.

The examiner must also express an 
opinion as to whether it is at least as 
likely as not that any current right 
hand or right arm disorder was either 
(a) caused by, or (b) aggravated by the 
veteran's service-connected right wrist 
fracture.  

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Thereafter, again consider the 
veteran's pending claims in light of any 
additional evidence added to the record.  
If the benefits sought on appeal remains 
denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


